 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ISSAC D. DAWSON,                                  No. 2:19-cv-00856-TLN-CKD
12                        Plaintiff,
13           v.                                         ORDER
14    T. BEEBY, et al.,
15                        Defendants.
16

17          Plaintiff, a California prisoner proceeding pro se, has filed this civil rights action seeking

18   relief under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 6, 2019, the magistrate judge filed findings and recommendations herein which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. (ECF No. 8.) Plaintiff has not filed

23   objections to the findings and recommendations.

24          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having reviewed

27   the file, the Court finds the findings and recommendations to be supported by the record and by

28   the magistrate judge’s analysis.
                                                        1
 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The June 6, 2019 findings and recommendations, (ECF No. 8), filed are adopted in

 3   full; and

 4           2. Defendants Guerra and Huyhn are dismissed for failure to exhaust available

 5   administrative remedies prior to filing suit.

 6   Dated: August 13, 2019

 7

 8

 9

10                                       Troy L. Nunley
                                         United States District Judge
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
